972 F.2d 337
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.TERRAPIN SOFTWARE, INC., Plaintiff, Appellee,v.KRELL SOFTWARE CORP., Defendant, Appellant.
No. 92-1060.
United States Court of Appeals,First Circuit.
August 18, 1992

Appeal from the United States District Court for the District of Maine
Thomas L. Bohan with whom Chris A. Caseiro and Thomas L. Bohan & Associates were on brief for appellant.
Robert S. Hark with whom Elliott L. Epstein and Isaacson & Raymond were on brief for appellee.
D.Me.
AFFIRMED.
Before Selya, Circuit Judge, Roney,* Senior Circuit Judge, and Pieras,* * District Judge.
Per Curiam.


1
This is an appeal from a Maine District Court finding of trademark infringement under the Lanham Act, 15 U.S.C. § 1051-1127, with the issuance of a permanent injunction and damages in the amount of $10,750.00.  The issue on appeal is whether the trial court erred in determining that there was a likelihood of trademark confusion.  The determination of likelihood of trademark confusion is one of fact that is to be set aside on appellate review only if clearly erroneous.   Keds Corp. v. Renee Int'l Trading Corp., 888 F.2d 215, 222 (1st Cir. 1989).  We have reviewed the parties and record on appeal, and find no clear error.  We affirm the judgment of the district court essentially for the reasons stated in the district court's opinion and order dated November 19, 1991.


2
Affirmed.



*
 Of the Eleventh Circuit, sitting by designation


*
 * Of the District of Puerto Rico, sitting by designation